—In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Nassau County (Phelan, J.), entered June 25, 2002, which denied their motion, *261denominated as one for leave to reargue and renew, but which was, in effect, for leave to renew.
Ordered that the order is affirmed, with costs.
A motion for leave to renew should be denied unless the moving party offers a reasonable justification as to why the new facts were not submitted on the prior motion (see CPLR 2221 [e]; Palmer v Toledo, 266 AD2d 268 [1999]). The plaintiffs failed to offer a reasonable justification for their failure to submit the subsequent affidavits of the injured plaintiff’s treating chiropractor in opposition to the prior motion for summary judgment. Thus, the motion which was, in effect, for leave to renew, was properly denied (see Malik v Campbell, 289 AD2d 540 [2001]; Good Samaritan Hosp. Med. Ctr. v Ruscito, 287 AD2d 538 [2001]; Palmer v Toledo, supra). Florio, J.P., S. Miller, Friedmann, Adams and Rivera, JJ., concur.